Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an Examiner's Statement of Reasons for Allowance:

Claims 1-12 are allowed because none of the prior art references of record teaches a mounting unit comprising a first receiving portion that is provided below a liquid introduction portion, the first receiving portion has a first recess portion and a second recess portion, the liquid introduction portion extends in a direction opposite to a mounting direction that is a direction in which the liquid container moves when the liquid container is mounted to the mounting portion, and the second recess portion is provided at a position closer to a tip of the liquid introduction portion than the first recess portion is in the mounting direction, and the first recess portion does not vertically overlap the second recess portion in the combination as claimed. 

CONCLUSION

Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-

2262. The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M.. The fax number of this Group 2800 is (571) 273-8300.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH T VO/Primary Examiner, Art Unit 2853